Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.294 Filed 11/11/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,              Case No. 18-20456

-v-                                               HON. PAUL BORMAN


CARLOS SMITH,

                    Defendant.
___________________________________/

             MOTION FOR JUDICIAL RECOMMENDATION
          FOR MAXIMUM RRC/HALFWAY HOUSE PLACEMENT1

      Now comes Carlos Smith, Defendant herein, by and through his attorney

Steven Fishman, and in support of his Motion for Judicial Recommendation for

Maximum RRC/Halfway House Placement states as follows:

      1. On June 24, 2019, Carlos Smith was sentenced by this Court to a prison

term of 36 months. The Court allowed him to surrender voluntarily once an

institution was designated.

      2. On October 1, 2019, Mr. Smith surrendered to begin serving his

sentence. He is presently incarcerated at FCI Texarkana.

      3. Pursuant to the Second Chance Act of 2007, the BOP may place an


      1
          RRC is an acronym for Residential Reentry Management
Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.295 Filed 11/11/20 Page 2 of 6




inmate in a RRC/Halfway House for up to twelve months prior to his release date.

According to the BOP website, Mr. Smith’s release date is November 21, 2021.

Therefore, under the Second Chance Act, Mr. Smith will be qualified to enter a

RRC/Halfway House on November 21, 2020.

      6. Mr. Smith has demonstrated that a judicial recommendation of

maximum halfway house/RRC placement should be issued for the following

reasons:

             a. Mr. Smith is a non-violent offender;

             b. He has paid his restitution of $263,654.86 in full;

             c. He has been incarcerated for over thirteen months with no

disciplinary infractions;

             d. While incarcerated, he has completed a number of classes which

are enumerated in his Individual Reentry Plan; (See Exhibit 1)

             e. In addition to the above classes, he has recently completed the

Residential Drug and Alcohol Program (RDAP);

      8. The Second Chance Act encourages inmates to participate in prison

programming to earn more halfway house time and home confinement time. As

can be seen from the above list, the Act motivated Mr. Smith to participate in as

much prison programming as was available to him.

      9. Mr. Smith is, therefore, eligible for and should be considered for the
Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.296 Filed 11/11/20 Page 3 of 6




maximum period of time at a RRC/Halfway House.

      10. Community corrections facilities (i.e. residential re-entry

center/halfway house) are “penal or correctional” facilities within the meaning of

18 USC §3621(b) and a prisoner can be placed at a community corrections facility

at any time during his imprisonment. (See Exhibit 2)

      11. 18 USC §3624(c) governs the BOP’s obligation to facilitate inmates’

re-entry into society, and permits the BOP, among other things, to place prisoners

in Residential Re-Entry Centers. (See Exhibit 3)

      12. The Second Chance Act provides incentives for prisoner participation

in skills development programs which may, at the discretion of the BOP, include

“the maximum allowable period in a community confinement facility.” (See

Exhibit 4)

      13. A recommendation by this Court would not be binding on the BOP

but would be considered by it as one of the factors used to determine the amount

of RRC/Halfway House time granted to Mr. Smith under 18 USC 3621(B)(4).

      14. A recommendation by this Court, if followed by the BOP, would not

shorten Mr. Smith’s sentence. Instead, it would merely allow him to serve the

additional months of his sentence in a RRC/Halfway House where he would still

be under supervision.

      15. A recommendation by this Court that Mr. Smith be granted additional
Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.297 Filed 11/11/20 Page 4 of 6




halfway house time would be consistent with the policy of the Second Chance Act

and allow him to re-enter society gradually by first returning to work.

      16. Without a recommendation from this Court, it is unlikely that the BOP

will grant Mr. Smith the additional RRC/Halfway House time he seeks and is

qualified to receive under the Second Chance Act.

      17. Based on an email exchange with Department of Justice prosecutor

Steven Scott, the government takes no position on this motion and leaves it to the

Court’s discretion.

                                 CONCLUSION

      WHEREFORE, Defendant Smith requests that this Court grant his Motion

for Judicial Recommendation for Maximum RRC/Halfway House Placement and

recommend to the Bureau of Prisons that he be admitted to that program for the

maximum time allowable under the Second Chance Act.

                                             Respectfully submitted,

                                             s/ Steven Fishman
                                             Steven Fishman (P23049)
                                             Attorney for Defendant Smith
                                             615 Griswold, Suite #1120
                                             Detroit, MI 48226
                                             (313) 920-2001
                                             e-mail: sfish6666@gmail.com

Dated: November 11, 2020
Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.298 Filed 11/11/20 Page 5 of 6




                      BRIEF IN SUPPORT OF
             MOTION FOR JUDICIAL RECOMMENDATION
          FOR MAXIMUM RRC/HALFWAY HOUSE PLACEMENT

       The relief requested in this motion lies within the sound discretion of the

trial court.


                                              Respectfully submitted,

                                              s/ Steven Fishman
                                              Steven Fishman (P23049)
                                              Attorney for Defendant Smith
                                              615 Griswold, Suite #1120
                                              Detroit, MI 48226
                                              (313) 920-2001
                                              e-mail: sfish6666@gmail.com

Dated: November 11, 2020
Case 2:18-cr-20456-PDB-APP ECF No. 46, PageID.299 Filed 11/11/20 Page 6 of 6




                        CERTIFICATE OF SERVICE

      I certify that on November 11, 2020, I served a copy of the attached motion

upon Department of Justice lawyer Steven Scott by filing same electronically.

                                                  s/ Steven Fishman
                                                  Steven Fishman
